Case 2:20-cv-00188-JRG-RSP Document 11 Filed 07/14/20 Page 1 of 1 PageID #: 127



 UAET (02-2008)




                  Unopposed Application for Extension of Time to Answer Complaint
                      Attach this form to the Application for Extension of Time to Answer Complaint event.



 C ASE   AND      D EADLINE INFORMATION



 Civil Action No.: 2:20-cv-00188-JRG
 Name of party requesting extension: NetNut Ltd
 Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                               No
             If no, please indicate which application this represents:                         Second
                                                                                               Third
                                                                                               Other ___________
 Date of Service of Summons: 06/30/2020
 Number of days requested:                   ✔ 30 days
                                                  15 days
                                                  Other _____ days
 New Deadline Date:08/20/2020 (Required)


 A TTORNEY FILING       APPLICATION INFORMATION




             Full Name: Eric H. Findlay
             State Bar No.: 00789886
             Firm Name: Findlay Craft, P.C.
             Address: 102 North College Avenue
                          Suite 900
                          Tyler, Texas 75702
             Phone: 903-534-1100
             Fax: 903-534-1137
             Email: efindlay@findlaycraft.com
                   A certificate of conference does not need to be filed with this unopposed application.
